In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-988V
                                   Filed: November 15, 2016
                                        UNPUBLISHED

****************************
KIMBERLY DANIEL,                        *
                                        *
                   Petitioner,          *    Ruling on Entitlement; Concession;
v.                                      *    Influenza;
                                        *    Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                     *    Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
                                        *
****************************
Bruce Slane, Law Office of Bruce W. Slane, PC, White Plains, NY, for petitioner.
Linda Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On August 11, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following her June 23, 2015 influenza vaccination. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On November 14, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with SIRVA and was caused-in-fact by the administration of a flu vaccine
on June 23, 2015. There were no other causes identified for petitioner’s SIRVA.
Records indicate that she has suffered the sequela of her injuries for more than six

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
months.” Id. at 3. Respondent further agrees that all legal prerequisites for
compensation under the Vaccine Act have been satisfied. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2